Citation Nr: 0214691	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation for residuals of the 
veteran's compression fracture of the thoracic spine at the 
T-7 level, in excess of 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from February 1980 
to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied service connection for a 
back condition.  The claims file is now under the 
jurisdiction of the RO in Winston-Salem, North Carolina.

In March 2000, the Board remanded the issue of entitlement to 
service connection for a disability manifested by thoracic 
spine pain, for additional evidentiary development.  As a 
result of the evidentiary development, in a March 2001 
decision, the RO granted service connection for residuals of 
the veteran's compression fracture of the thoracic spine at 
the T-7 level and assigned an initial disability rating of 10 
percent.

The veteran timely appealed the RO's March 2001 decision in 
assigning a 10 percent rating, and that issue is now before 
the Board.

In a July 2001 written statement, the veteran raised the 
issue of entitlement to service connection for degenerative 
disc disease of the thoracic spine secondary to residuals of 
the veteran's service-connected compression fracture of the 
thoracic spine at the T-7 level.  The veteran also appears to 
have raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The Board refers these issues to the 
RO for appropriate action.






FINDINGS OF FACT

Residuals of the veteran's compression fracture of the 
thoracic spine at the T-7 level include complaints of pain, 
and objective evidence of moderate limitation of motion on 
forward flexion, and a demonstrable deformity of a vertebral 
body.


CONCLUSION OF LAW

The schedular criteria for entitlement to an initial 
evaluation of 20 percent for service-connected residuals of 
the veteran's compression fracture of the thoracic spine at 
the T-7 level have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5285-5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate her claim, by means of 
a letter sent to the veteran in December 2001, which 
specifically addressed the contents of the VCAA in the 
context of the veteran's claim, and the discussions in the 
March 2002 statement of the case.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support her 
claim.  Under these circumstances, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf.  In the letter dated in December 2001, 
the RO asked the veteran to identify records relevant to her 
claim.  The December 2001 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to her claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Veteran. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
an initial disability evaluation in excess of that assigned 
is from an original claim, which the veteran timely appealed.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected residuals of a compression fracture of 
the thoracic spine; however, the Board concludes that the 
veteran was not prejudiced by this in the circumstances of 
this case.  As noted above, the RO's statement of the case 
provided the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations for the 
service-connected residuals of a compression fracture of the 
thoracic spine.  According to the statement of the case, the 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for these disorders for any period 
of time since her original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  She 
has been provided appropriate notice of the pertinent laws 
and regulations and has had her claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

III.  Residuals of a compression fracture of the thoracic 
spine

The veteran's residuals of a compression fracture of the 
thoracic spine are currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291.  
Diagnostic Code 5291 applies to limitation of motion of the 
thoracic spine.  Slight limitation of motion will be rated as 
noncompensable, and both moderate and severe limitation of 
motion warrant a 10 percent evaluation.  Diagnostic Code 
5291.  A 10 percent rating is the maximum rating under 
Diagnostic Code 5291.

The Board has considered the evidence of painful motion and 
functional impairment of the thoracic spine.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); DeLuca.  The veteran is currently at 
the maximum evaluation for the residuals of the compression 
fracture of her thoracic vertebrae and, even with painful 
motion and functional impairment, a higher evaluation is not 
available under Diagnostic Code 5291.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The Board notes, however, that 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 provides the rating criteria for residuals of a 
fractured vertebra.  Diagnostic Code 5285 provides that 
residuals of a fractured vertebra without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrant a 60 percent rating.  Otherwise, residuals of a 
fractured vertebra should be rated in accordance with 
definite limited motion or muscle spasm, adding a separate 10 
percent rating for demonstrable deformity of vertebral body.  
Diagnostic Code 5285.

After carefully reviewing the evidence, the Board finds that 
a separate initial rating of 10 percent is warranted because 
x-ray studies of record, since the veteran's discharge from 
service, show a mild residual demonstrable deformity 
resulting from the fractured vertebra of the thoracic spine.  
Furthermore, according to a June 2000 QTC examination report, 
the physician concluded that the vertebral deformity of the 
thoracic spine was more likely than not related to the injury 
documented in the veteran's service medical records.  
Therefore, pursuant to Diagnostic Code 5285, a separate 10 
percent rating is warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 10 
percent pursuant to Diagnostic Code 5285 and in excess of 10 
percent pursuant to Diagnostic Code 5291, which essentially 
is comprised of the medical evidence previously discussed and 
the veteran's August 2002 testimony before the undersigned 
and her various written statements.  Nevertheless, the Board 
finds that this favorable evidence is outweighed by the 
evidence discussed in the preceding paragraphs, which 
includes a showing of pain with moderate limitation of motion 
and x-ray evidence of a demonstrable deformity of vertebral 
body of the thoracic spine, which warrant separate 10 percent 
ratings.  Diagnostic Codes 5285-5291.  The medical evidence 
does not show that the veteran's residuals of fractured 
thoracic vertebra result in abnormal mobility requiring a 
neck brace (jury mast).  Diagnostic Codes 5285-5291.  
Therefore, a higher rating under Diagnostic Code 5285 is not 
warranted.  

It is important to note that, as a lay person untrained in 
the fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

IV.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's residuals of a compressed 
fracture of the thoracic spine have resulted in frequent 
periods of hospitalization.  While the veteran contends that 
she is not employed due to her service-connected residuals of 
a compressed fracture of the thoracic spine, she indicated 
that she completed a laboratory program at Asheville Buncombe 
Technical.  Furthermore, the veteran testified before the 
undersigned in August 2002 that she has not filed for Social 
Security Administration disability benefits because she 
wanted to work.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 20 percent, but 
not in excess thereof, for residuals of a compressed fracture 
of the thoracic spine is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

